Dear Dr. Baiamonte:
Your request for an Attorney General opinion has been forwarded to the undersigned for research and reply.  Your question, as I understand it, is:
  May the district attorneys and district courts use the proceeds from the Criminal Court Fund to contribute to the operational expenses of the Metropolitan District Law Enforcement Planning and Action Commission?
R.S. 15:571.ll controls the dispersing of the Criminal Court Fund.  The statute provides:
  "571.11 A(l)(a)  All fines and forfeitures imposed by district courts and district attorneys conviction fees in criminal cases and prosecutions for violations of state law or parish ordinances, upon collection by the sheriff or executive officer of the court, shall be paid into the treasury of the parish in which the court is situated and deposited in a special "Criminal Court Fund" account,  which on motion by the district attorney and approval order of the _district judge may be used or paid out in defraying the expenses of the criminal courts of the parish as provided in R.S. 13:1587 and R.S. 16:6, in defraying the expenses of those courts in recording and transcribing of testimony, statements, charges and other proceedings in thetrial of indigent persons charged with the commission of felonies, in defraying their expenses in the preparation of records in appeals in such cases, for all expenses and fees of the petit jury and grand jury, for witness fees, for attendance fees of the sheriff and clerk of court, for costs and expenses of a parish law library, for expenses and fees of attorneys appointed to represent indigent persons under any public defender program, and for other expenses related to the judges of the criminal courts and the office of the district attorney.  In the Second Judicial District, the criminal court fund shall be used to defray the expenses of the criminal court system.
Previous Attorney General opinions have interpreted "expenses related to the judges of the criminal courts and the office of the district attorney" broadly to include most expenses relating to the operation of the criminal courts.  These expenses however, are those necessary to the functioning of the court system.
METLEC is instrumental in obtaining state and federal grant funds for various police departments, sheriff's offices, district attorneys, judges and others.  These funds finance a variety of projects beneficial for the proper functioning of the criminal courts.  Therefore, we feel money from the criminal court fund can properly be utilized to contribute to the expenses of METLEC.
I hope this opinion has answered your question.  Should you need further assistance or if this office can be of service in any other matters, please do not hesitate to contact me again.
With kind regards, I am
Sincerely,
                                WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                            BY: _________________ RENE SALOMON ASST. ATTORNEY GENERAL
RS/AS/bb